Exhibit 10.2 Technical Know-how License Agreement between Fulgent Genetics, Inc. and Fujian Fulgent Gene Biotech Co., Ltd. No.: FULGENT201611-9 Date: April 25, 2017 This Technical Know-how License Agreement (hereinafter referred to as “this Agreement”) is concluded by the following parties in Shenzhen, the People’s Republic of China (hereinafter “PRC”) on April 25, 2017: Party A: Fulgent Genetics, Inc. (hereinafter referred to as “Party A” or “Licensor”) Add.: 4978 Santa Anita Ave. Temple City, CA, 91780
